The plaintiff in error was convicted in the county court of Kiowa county on a charge of having *Page 39 
the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $125 and to serve 30 days in the county jail.
The case was tried in October, 1928, and the appeal was lodged in this court in February, 1929. No briefs in support of the appeal have been filed. An examination of the record discloses no fundamental error. The evidence reasonably sustains the judgment.
The case is affirmed.